DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on March 10, 2021. 
Claims 1-20 are pending in the application. As such, claims 1-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 10, 2021.  These drawings have been accepted and considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al. (US Patent Pub. No. 2022/0270625), hereinafter Dai.
Regarding claims 1, 10 and 19, Dai teaches a computer-implemented method, product and system, executed on a computing device (Dai [0068] In a third aspect of the invention, there is provided a computer program product comprising a non-transitory computer-readable storage medium with instructions adapted to carry out the method of the first aspect when executed by a device having processing capability), 
comprising: 
receiving feature-based voice data (Dai [0099] The present disclosure generally relates to the problem of enhancing an audio signal. As described above, a quality of an audio signal may be degraded, due to e.g. artefacts caused by encoding and/or transcoding of the audio signal, and due to noise added to the audio signal during recording and/or transmission of the audio signal. In the following, the degraded audio signal is sometimes exemplified as a public switched telephone network, PSTN, call. However, this is just by way of example and the methods and systems described herein may be employed for enhancing the quality of any other suitable type of audio signals, such as for example a voice over IP signal (VoIP), audio in streaming media, or an analogue or digital recording of audio)
associated with a first acoustic domain (Dai [0010] extracting a first set of features from the received degraded audio signal, and a second set of features from the received clean audio signal, each feature corresponding to a frequency band of the respective received audio signals); 
and performing one or more audio feature-based augmentations on at least a portion of the feature-based voice data (Dai [0174] The first 604 and second 606 set of features are received by a data augmentation unit 608 that implements the multi-style training (S109 in FIG. 1). The data augmentation unit 608 takes the first 604 and second 606 set of features and adjusts a set of features 604, 606 by applying augmentation (e.g., addition of reverberation, addition of stationary noise, addition of non-stationary noise, and/or addition of simulated echo residuals) thereto, thus generating augmented set of features 604*, 606*. The data augmentation unit 608 may operate on both or one of the received sets of features 604, 606. It should be noted that the data augmentation unit 608 operates: [0175] in the feature domain. For this reason, implementations may be fast and efficiently implemented on a GPU as part of a deep learning training procedure; and [0176] inside the pass/epoch loop of the training of the MLM 612, which means that different augmentation conditions (e.g., distinct room/reverberation models, distinct noise levels, distinct noise spectra, distinct patterns of non-stationary noise or music residuals) can be chosen on each training epoch of the MLM)
including one or more of: 
adding one or more audio features to the at least a portion of the feature-based voice data (Dai [0174] The first 604 and second 606 set of features are received by a data augmentation unit 608 that implements the multi-style training (S109 in FIG. 1). The data augmentation unit 608 takes the first 604 and second 606 set of features and adjusts a set of features 604, 606 by applying augmentation (e.g., addition of reverberation, addition of stationary noise, addition of non-stationary noise, and/or addition of simulated echo residuals) thereto, thus generating augmented set of features 604*, 606*. The data augmentation unit 608 may operate on both or one of the received sets of features 604, 606. It should be noted that the data augmentation unit 608 operates: [0175] in the feature domain. For this reason, implementations may be fast and efficiently implemented on a GPU as part of a deep learning training procedure; and [0176] inside the pass/epoch loop of the training of the MLM 612, which means that different augmentation conditions (e.g., distinct room/reverberation models, distinct noise levels, distinct noise spectra, distinct patterns of non-stationary noise or music residuals) can be chosen on each training epoch of the MLM); 
and removing one or more audio features from the at least a portion of the feature-based voice data (Dai [0182] Simulated echo residuals: To simulate leakage of music through an echo canceller (smart speakers, and some other smart audio devices and other devices, must routinely recognize speech incident at their microphones while music is playing from their speakers, and typically use an echo canceller or echo suppressor to partially remove echo), add music-like noise. An example of simulated echo residuals augmentation will be described with reference to the code listing below).

Regarding claims 2 and 11, Dai teaches the computer-implemented method and product of claims 1 and 10, 
wherein receiving the feature-based voice data associated with the first acoustic domain includes 
converting an audio signal, generated in the first acoustic domain, from the time domain to the feature domain, thus defining the feature-based voice data associated with the first acoustic domain (Dai [0031] According to some embodiments, the first and second sets of features are extracted by converting the received degraded audio signal and clean audio signal into the frequency domain. For example, the conversion may be performed using one from the list of: a short time Fourier transform, SFTF, a modified discrete cosine transform, MDCT, and a shifted discrete frequency transform, MDXT).

Regarding claims 3 and 12, Dai teaches the computer-implemented method and product of claims 1 and 10, 
further comprising: receiving a selection of a target acoustic domain (Dai [0174] The first 604 and second 606 set of features are received by a data augmentation unit 608 that implements the multi-style training (S109 in FIG. 1). The data augmentation unit 608 takes the first 604 and second 606 set of features and adjusts a set of features 604, 606 by applying augmentation (e.g., addition of reverberation, addition of stationary noise, addition of non-stationary noise, and/or addition of simulated echo residuals) thereto, thus generating augmented set of features 604*, 606*. The data augmentation unit 608 may operate on both or one of the received sets of features 604, 606. It should be noted that the data augmentation unit 608 operates: [0175] in the feature domain. For this reason, implementations may be fast and efficiently implemented on a GPU as part of a deep learning training procedure; and [0176] inside the pass/epoch loop of the training of the MLM 612, which means that different augmentation conditions (e.g., distinct room/reverberation models, distinct noise levels, distinct noise spectra, distinct patterns of non-stationary noise or music residuals) can be chosen on each training epoch of the MLM).

Regarding claims 4 and 13, Dai teaches the computer-implemented method and product of claims 3 and 12, 
wherein performing the one or more audio feature-based augmentations on at least a portion of the feature-based voice data includes 
performing the one or more audio feature-based augmentations on at least a portion of the feature-based voice data based upon, 
at least in part, the target acoustic domain (Dai [0174] The first 604 and second 606 set of features are received by a data augmentation unit 608 that implements the multi-style training (S109 in FIG. 1). The data augmentation unit 608 takes the first 604 and second 606 set of features and adjusts a set of features 604, 606 by applying augmentation (e.g., addition of reverberation, addition of stationary noise, addition of non-stationary noise, and/or addition of simulated echo residuals) thereto, thus generating augmented set of features 604*, 606*. The data augmentation unit 608 may operate on both or one of the received sets of features 604, 606. It should be noted that the data augmentation unit 608 operates: [0175] in the feature domain. For this reason, implementations may be fast and efficiently implemented on a GPU as part of a deep learning training procedure; and [0176] inside the pass/epoch loop of the training of the MLM 612, which means that different augmentation conditions (e.g., distinct room/reverberation models, distinct noise levels, distinct noise spectra, distinct patterns of non-stationary noise or music residuals) can be chosen on each training epoch of the MLM).

Regarding claims 5 and 14, Dai teaches the computer-implemented method and product of claims 4 and 13, 
wherein adding the one or more audio features to the at least a portion of the feature-based voice data includes 
adding one or more noise features associated with the target domain to the at least a portion of the feature-based voice data (Dai [0174] The first 604 and second 606 set of features are received by a data augmentation unit 608 that implements the multi-style training (S109 in FIG. 1). The data augmentation unit 608 takes the first 604 and second 606 set of features and adjusts a set of features 604, 606 by applying augmentation (e.g., addition of reverberation, addition of stationary noise, addition of non-stationary noise, and/or addition of simulated echo residuals) thereto, thus generating augmented set of features 604*, 606*. The data augmentation unit 608 may operate on both or one of the received sets of features 604, 606. It should be noted that the data augmentation unit 608 operates: [0175] in the feature domain. For this reason, implementations may be fast and efficiently implemented on a GPU as part of a deep learning training procedure; and [0176] inside the pass/epoch loop of the training of the MLM 612, which means that different augmentation conditions (e.g., distinct room/reverberation models, distinct noise levels, distinct noise spectra, distinct patterns of non-stationary noise or music residuals) can be chosen on each training epoch of the MLM).

Regarding claims 6 and 15, Dai teaches the computer-implemented method and product of claims 4 and 13, 
wherein removing the one or more audio features to the at least a portion of the feature-based voice data includes 
removing one or more noise features associated with the first acoustic domain from the at least a portion of the feature-based voice data (Dai [0182] Simulated echo residuals: To simulate leakage of music through an echo canceller (smart speakers, and some other smart audio devices and other devices, must routinely recognize speech incident at their microphones while music is playing from their speakers, and typically use an echo canceller or echo suppressor to partially remove echo), add music-like noise. An example of simulated echo residuals augmentation will be described with reference to the code listing below; [0174] The first 604 and second 606 set of features are received by a data augmentation unit 608 that implements the multi-style training (S109 in FIG. 1). The data augmentation unit 608 takes the first 604 and second 606 set of features and adjusts a set of features 604, 606 by applying augmentation (e.g., addition of reverberation, addition of stationary noise, addition of non-stationary noise, and/or addition of simulated echo residuals) thereto, thus generating augmented set of features 604*, 606*. The data augmentation unit 608 may operate on both or one of the received sets of features 604, 606. It should be noted that the data augmentation unit 608 operates: [0175] in the feature domain. For this reason, implementations may be fast and efficiently implemented on a GPU as part of a deep learning training procedure; and [0176] inside the pass/epoch loop of the training of the MLM 612, which means that different augmentation conditions (e.g., distinct room/reverberation models, distinct noise levels, distinct noise spectra, distinct patterns of non-stationary noise or music residuals) can be chosen on each training epoch of the MLM).

Regarding claims 7, 16 and 20, Dai teaches the computer-implemented method, product and system of claims 1, 10 and 19, 
wherein performing the one or more audio feature-based augmentations on at least a portion of the feature-based voice data includes 
performing the one or more audio feature-based augmentations on at least a portion of the feature-based voice data based upon, at least in part, a target signal-to-noise ratio (SNR) (Dai [0180] Variable spectrum stationary noise: Draw an SNR as for the fixed spectrum stationary noise addition, and also draw a random stationary noise spectrum from a distribution (for example, a distribution of linear slope values in dB/octave, a distribution over DCT values of the log mel spectrum (cepstral)). Apply noise at the chosen SNR with the chosen shape).

Regarding claims 8 and 17, Dai teaches the computer-implemented method and product of claims 1 and 12, 
further comprising: training a machine learning model with a plurality of audio features associated with the target acoustic domain (Dai [0008] According to a first aspect of the invention, there is provided a method for supervised training of a machine learning model, MLM, the MLM trained to enhance a degraded audio signal by calculating gains to be applied to frequency bands of the degraded audio signal).

Regarding claims 9 and 18, Dai teaches the computer-implemented method and product of claims 8 and 17, 
wherein performing the one or more audio feature-based augmentations on at least a portion of the feature-based voice data includes 
performing the one or more audio feature-based augmentations to the at least a portion of the feature-based voice data 
using the trained machine learning model configured to model the plurality of audio features associated with the target acoustic domain (Dai [0238] The method 400 continues by using S410 output gains from the trained MLM 306 for enhancing the received degraded audio signal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657